Citation Nr: 0016444	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension with sporadic premature ventricular 
contractions, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disability, to include lumbar strain.

3.  Entitlement to service connection for a deviated nasal 
septum, status post septorhinoplasty.

4.  Entitlement to service connection for rhinitis with 
enlarged turbinates.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for gastroesophageal 
reflux disease.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970; April 1984 to January 1988; January 1989 to February 
1989; and August 1989 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1997 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the benefits 
sought on appeal.

The issues of entitlement to service connection for a low 
back disability, to include lumbar strain; a deviated nasal 
septum, status post septorhinoplasty; rhinitis with enlarged 
turbinates; tinnitus; and gastroesophageal reflux disease 
will be addressed in the 'REMAND' below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability rating for 
hypertension with sporadic premature ventricular contractions 
has been developed.

2.  The pertinent schedular rating criteria for diseases of 
the arteries and veins were amended, effective January 12, 
1998.
 
3.  The schedular criteria effective prior to January 12, 
1998, are more favorable to the veteran.  

4.  The evidence does not show that the veteran's current 
diastolic pressure is predominantly 110 or more.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
hypertension with sporadic premature ventricular contractions 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for hypertension with sporadic premature 
ventricular contractions was established by means of an 
October 1997 rating action as service medical records 
indicate that the veteran developed hypertension while on 
active duty.  A 10 percent disability rating was assigned 
effective February 15, 1997, the day after the veteran 
separated from active duty.  The veteran appeals this rating 
action and claims that his hypertension is more severe than 
currently evaluated and that an increased disability rating 
is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current hypertension is evaluated under 
Diagnostic Code 7101.  38 C.F.R. § 4.104 (1999).  Under these 
criteria, a 10 percent disability rating contemplates 
diastolic pressure predominantly 100 or more; systolic 
pressure predominantly 160 or more; or a minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent disability evaluation is warranted 
for diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.  Hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 

During the pendency of this appeal, the schedular criteria 
for evaluating diseases of the arteries and veins were 
modified.  Prior to January 12, 1998, a 10 percent disability 
rating contemplates diastolic pressure predominantly 100 or 
more.  A 20 percent disability evaluation was appropriate for 
diastolic pressure predominantly 110 or more with definite 
symptoms.  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
The Board notes that it may be necessary to separately apply 
the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable to the veteran, unless it 
is clear from a facial comparison of both versions that one 
version is more favorable.  Id.    

The Board finds that the diagnostic criteria effective prior 
to January 12, 1998, are more favorable to the veteran.  Both 
versions allow for an increased rating if the veterans 
diastolic pressure is predominantly 110 or more; however, the 
current criteria require that the findings be confirmed by 
readings taken two or more times on at least three different 
days.  The old version merely requires only diastolic 
pressure predominantly 110 or more with definite symptoms.  
38 C.F.R. § 4.104 (1997).  As the old version does not 
require a specific number of readings, the Board finds that 
the rating criteria in effect prior to January 12, 1998, are 
more favorable to the veteran and it is not necessary to 
apply the post-amendment rating criteria to the present case.  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to the criteria in effect prior to 
January 12, 1998, to determine whether an increased 
disability rating is warranted. 

In June 1997, the veteran was afforded a VA medical 
examination.  The examination report indicates that the 
veteran has a history of arterial hypertension and was 
presently taking 20 mg of Lopressor daily.  The veteran's 
blood pressure was measured three times.  The first readings 
revealed that his blood pressure was 160/112 on his left arm 
and 178/110 on his right arm.  The second readings revealed 
that his blood pressure was 180/120 on his right arm.  The 
third readings revealed that his blood pressure was 182/102 
on the left.  A diagnosis of arterial hypertension was 
rendered.  While the diastolic readings were predominately 
elevated at the time of the examination, the examiner noted 
that the veteran apparently did not take medications at the 
time of the blood pressure recordings due to a fasting state.

The Board finds that the report of a June 1998 VA examination 
is more probative to the current level of severity of the 
veteran's hypertension as the findings reflect the level of 
disability when the veteran is taking his medication.  The 
examination report indicates that the first blood pressure 
reading on the right was 148/102 while the left was 162/110.  
The second blood pressure reading was 146/100 on the right 
and 158/104 on the left.  The third blood pressure reading 
was 172/104 on the right and 162/100 on the left.  A 
diagnosis of arterial hypertension was rendered.  The 
examiner noted that the veteran did take his medication on 
the day of the examination and that his blood pressure was 
found to be elevated.  Similarly, the examiner diagnosed 
sporadic unremarkable premature ventricular contractions that 
did not require medication with METS greater than 10 and a 
left anterior fascicular block.  

As the evidence does not show that the veteran currently has 
diastolic pressure of predominately 110 or more, the criteria 
for an increased disability rating for hypertension is not 
met.  In brief, the preponderance of the evidence is against 
the veteran's claim for an increased rating for hypertension 
with sporadic premature ventricular contractions, as the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.104, 
Diagnostic Code 7101 (1997).


ORDER

An increased disability rating for hypertension with sporadic 
premature ventricular contractions is denied.  


REMAND

As indicated above, the threshold question that must be 
resolved with regard to each claim is whether the veteran has 
presented evidence that the claim is well grounded, i.e., 
that it is plausible.  If he or she has not, the appeal fails 
as to that claim, and the Board is under no duty to assist 
him or her in any further development of that claim, since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991);  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
However, certain development must be completed even before 
the matter of well-groundedness of the veteran's claims of 
entitlement to service connection may be considered.

The Board notes the veteran's repeated allegations that his 
service medical record is incomplete.  On his VA form 9, 
received in November 1998, he indicates that vital service 
medical records are missing from his claims folder.  In light 
of the veteran's contentions, the Board feels that an 
additional effort should be made to locate any additional 
service medical records of the veteran.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain a complete copy 
of the veteran's service medical records 
for all periods of active duty.  The RO's 
attempts to obtain additional service 
medical records should be thoroughly 
documented in the veteran's claims 
folder.  If such evidence is not 
available, the service department should 
so certify in the record.  

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 



